Citation Nr: 1041078	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right shoulder bursitis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased initial rating for service-
connected posttraumatic stress disorder (PTSD) with major 
depression, sleep disorder and generalized anxiety disorder, 
currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) from 
a April and October 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2010, the Veteran participated in a Travel Board hearing 
before the undersigned at the RO.  A transcript is of record and 
has been reviewed.  At the hearing, the Veteran submitted new 
evidence, along with a waiver of initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  During the Board hearing in April 2010, prior to the 
promulgation of a decision in the appeal, the Veteran stated that 
he wished to withdraw his appeal of the issue of entitlement to 
an increased rating for right shoulder bursitis.  

2.  The competent and credible evidence of record shows that the 
symptomatology associated with Veteran's service-connected PTSD 
more closely approximates total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name for the 
entire appeal period.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for an 
increased rating for right shoulder bursitis are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  The criteria for an initial evaluation of 100 percent for 
service-connected PTSD have been approximated for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

During the April 2010 Board hearing, the Veteran testified on the 
record regarding his intent to withdraw his appeal of the issue 
of an increased rating for right shoulder bursitis.  The Board 
finds that this testimony satisfies the criteria necessary to 
withdraw the appeal of this issue.  See 38 C.F.R. § 20.204 
(2010).

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  




III. Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed.  Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is presently assigned a 70 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
PTSD is rated pursuant to the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

Under the General Rating Formula for Mental Disorders, a 100 
percent rating is prescribed for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9440.  
   
The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual or Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  

A score of 41-50 reflects serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).   

Scores from 21-30 reflect behavior that is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).

Analysis

After a review of the evidence of record pertaining to the 
severity of the Veteran's PTSD, including VA examination reports, 
hearing testimony and lay statements by the Veteran, his 
representative and his friends and family, the Board finds that 
the symptoms associated with the Veteran's service-connected PTSD 
approximate the criteria for an increased rating of 100 percent 
for the following reasons.  

First, the medical evidence shows that the Veteran's PTSD has 
caused total occupational impairment.  During his most recent VA 
examination in April 2008, the Veteran stated that he owned a 
successful computer consulting and technical support business for 
14 years.  However, he last worked there and drew a salary in 
February 2008.  In December 2007, the Veteran stated that he 
suffered occasional rages at work and that during one particular 
rage, his co-workers feared for their lives.  In an April 2008 
letter, an employee stated that she recently took over as 
managing director of the company because the Veteran could not 
cope with work stress.  She stated that he made questionable 
business decisions and offended customers, colleagues and 
vendors, to the detriment of the business.  The Veteran took a 
leave of absence, using accrued vacation time, but he agreed to a 
permanent termination.  She does not believe it likely that the 
Veteran would be able to work again.  

The above evidence also shows that the Veteran is severely 
socially impaired, and further evidence illustrates his inability 
to maintain social relationships.  In March 2008 letters, the 
Veteran's mother and twin brother expressed their concern over 
the Veteran's psychological state.  His brother stated that the 
Veteran displays inappropriate rage in family and other social 
situations; his brother asked the Veteran to leave his home and 
his mother's home during separate family gatherings due to such 
behavior.  He stated that, while he used to speak to the Veteran 
often, he never sees or speaks to him anymore.  His mother stated 
that the Veteran does not visit, call or return her phone calls; 
when she sees the Veteran, "he seems to be functioning on a 
different level of reality."  

The Veteran has also suffered from depression, a sleep disorder 
and generalized anxiety disorder, the symptoms of which have been 
attributed to service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.  During the April 
2008 VA examination, the Veteran reported experiencing combat-
related nightmares four times per week.  He stated that the 
examination itself has caused a significant increase in 
nightmares, anxiety and panic.   

The evidence shows that the Veteran has difficulty in performing 
activities of daily living, including maintenance of minimal 
personal hygiene.  He lives with a friend, who testified that she 
has to tell the Veteran what to do in all matters related to 
hygiene.  For example, that morning, she laid his clothes out and 
made sure he was shaved and that his teeth were brushed.  She had 
taken him to get a haircut prior to the hearing.  She stated that 
she dispenses all of the Veteran's medications because he has a 
tendency to abuse them.  

The record also contains evidence of a suicide attempt.  In an 
April 2008 letter, his friend stated that she returned home one 
month prior to find the Veteran acting strangely; she noticed a 
number of open pill bottles on his bathroom counter and knew that 
he had overdosed on medications.  She stated that she was 
surprised because she had collected them to be dispensed, but he 
found them.  During the Board hearing, the Veteran's friend 
testified that she dispenses his medications because he tends to 
abuse them and talks of suicide several times per week. 

The Veteran has repeatedly complained of short term memory 
problems, which was confirmed by the April 2008 VA examiner.  The 
examiner also stated that the Veteran was poorly oriented to 
time, person and place.  

Most of the Veteran's GAF scores of record ranged between 30 and 
50, which supports the conclusion that the Veteran functions at a 
level approximating a 100 percent rating.  Scores in this range 
reflect serious symptoms and serious impairment in communication 
or judgment.

The Board is mindful that not all of the criteria for a 100 
percent rating are met.  For example, the evidence does not show 
that the Veteran's PTSD is characterized by persistent delusions 
or hallucinations; or memory loss for the names of close 
relatives, own occupation, or own name.  Despite the absence of 
such evidence, the Board is mindful that when two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  As there exists 
evidence that the Veteran has total occupational and social 
impairment, the Board resolves all benefit of the doubt in the 
Veteran's favor and finds that his PTSD more nearly approximates 
the criteria for the 100 percent rating.  38 C.F.R. § 4.3.  

After resolving any reasonable doubt remaining in favor of the 
Veteran, the Board finds that the criteria for a 100 percent 
rating for PTSD have been approximated.  See 38 C.F.R. § 4.3, 
4.7, 4.130, Diagnostic Code 9411.  


ORDER

1.  The appeal of the claim for an increased rating for right 
shoulder bursitis has been withdrawn and is therefore dismissed.  

2.  An initial evaluation of 100 percent for service-connected 
PTSD is granted.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


